Citation Nr: 0816535	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

Service is claimed from December 1941 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2006 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied basic 
eligibility for VA death benefits as a surviving spouse.  The 
appellant timely filed a Notice of Disagreement (NOD) in 
February 2006, and in April 2006 the RO provided a Statement 
of the Case (SOC).  Thereafter, in May 2006, the appellant 
timely filed a substantive appeal.

The appellant did not request a hearing on this matter.


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces; the documents submitted by the appellant show 
no such service, and there is no indication that any such 
evidence exists.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits, 
based upon qualifying service by the appellant's late 
husband, have not been met.  38 U.S.C.A. §§ 101(2) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  That is, the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

In the instant case, resolution of the appeal depends upon an 
interpretation of the laws and regulations pertaining to 
basic eligibility requirements for VA death benefits.  As no 
reasonable possibility exists that VCAA notice would aid in 
substantiating this claim, any deficiencies of such notice or 
assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).


II. Law & Regulations

a. Status as a Veteran
According to 38 C.F.R. § 3.1(d), a "veteran" is a person 
who served in the active military, naval or air service and 
who was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d); Parlor v. Nicholson, 21 
Vet. App. 325, 328-29 (2007).  The term "veteran of any 
war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. § 
3.1(e).  Under certain circumstances, such "service" may 
include that in the Commonwealth Army of the Philippines or 
the organized guerrilla forces that were called into service 
of the United States Armed Forces.  Parlor, supra; 38 C.F.R. 
§ 3.40(d).  

Pursuant to 38 C.F.R. § 3.203, for the purpose of 
establishing valid service, a claimant must supply United 
States service department documents that verify such service.  
Soria v. Brown, 118 F.3d 747, 748-49 (Fed. Cir. 1997) 
(affirming that "Philippine [claimants] are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service").  In this regard, VA 
may accept evidence submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
additional, separate verification from the appropriate 
service department so long as the evidence satisfies the 
following conditions: (1) the evidence is a document issued 
by the service department. A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (outlining 
regulatory provisions of 38 C.F.R. § 3.203(a)) and noting 
that "VA is prohibited from finding on any basis other than 
a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces); accord Parlor, supra, at 330 (noting that a 
Philippine claimant must "prove his service . . . with 
either official documentation issued by a United States 
service department, or verification of the claimed service by 
such a department" and recognizing that "Philippine 
claimants are not limited solely to NPRC's verification as a 
means of proving veteran statues.  They may also submit 
official evidence from the U.S. service department that 
verifies their service") (emphasis in original; internal 
quotation marks omitted).    

Where an appellant does not submit evidence of service or 
where the evidence submitted does not meet the requirements 
of 38 C.F.R. § 3.203(a), VA "shall request verification of 
service from the service department."  38 C.F.R. § 3.203(c); 
accord Canlas v. Nicholson, 21 Vet. App. 312, 316 (2007); 
Soria, 118 F.3d at 748-49.  The service department's 
verification, whether positive or negative, is conclusive and 
binding on VA, Duro, 2 Vet. App. at 532 (determining that 
such "service department findings [as to qualifying service 
for VA benefits] are binding on VA for purposes of 
establishing service in the U.S. Armed Forces"); accord 
Parlor, supra, at 330; Soria, supra, at 749, and where the 
service department does not certify such service, VA will 
properly decline to consider the claim for VA benefits.  
Parlor, supra; Soria, supra.      


III. Analysis

a. Factual Background
An Affidavit for Philippine Army Personnel, dated January 4, 
1946, indicates that the appellant's late husband served as a 
member of USAFFE from December 13, 1941 to December 31, 1945, 
and a document dated January 9, 1946, discloses that the 
appellant's late husband received an honorable discharge from 
the Philippine Army.  

A Certification from the Philippine Veterans Affairs Office 
in Manila, dated February 1974, denotes that the appellant's 
late husband "is a veteran of World War II, he having been 
certified to the Philippine Veterans Bank."

A Certificate of Registration by the Veterans Federation of 
the Philippines, received by the RO in December 2002, and 
signed by the appellant's husband and a post commander, 
conveys that he served in USAFFE and as a recognized 
guerrilla.  

The appellant's late husband's Certificate of Death, which 
lists his name as "[redacted]," indicates that 
he died in September 2003.  In her April 2004 informal claim, 
the appellant similarly indicated that her late husband's 
name was "[redacted]."    

A December 2005 response from the NPRC indicates that the 
individual, "[redacted]" had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

A subsequent March 2006 response from the NPRC indicates that 
the appellant's late husband did not have service as a member 
of the Philippine Commonwealth Army, including recognized 
guerrillas in the service of the United States Armed Forces.  
This document reflects that the NPRC used the name, "[redacted]
[redacted]" in its search, in addition to other 
information, such as service number, date of birth, dates of 
claimed service and parents' names.  Another March 2006 
document from the NPRC indicates that it conducted a records 
search using the name, "[redacted]" and 
"[redacted]," which likewise yielded negative 
results.    

The appellant affirmed that her late husband's name was 
"[redacted]" in a June 2006 correspondence, but 
noted VA's use of an incorrect middle name in the previous, 
December 2005, records search.    

In her May 2006 substantive appeal and a July 2007 statement 
the appellant conveyed that "[t]he service records of the 
veteran show and reveal[] that [her late husband] was on 
active military service in the United States Armed Forces 
during the period of war prior to the order to surrender into 
the Japanese Imperial Army as POW, otherwise, he was 
incarcerated on May [redacted], 1942 to December [redacted], 1943 under USAFFE 
branch of service which was called into active duty and 
inducted into SAFFE by Capt. [redacted] and duly affirmed by 
the Summary Court Officer . . . the same honorably discharged 
on December 31, 1945."

b. Discussion
The Board determines that the appellant has no entitlement to 
VA benefits based on her late husband's alleged qualifying 
military service in the United States Armed Forces during 
World War II.  While she has submitted evidence in support of 
her claim, namely, Philippine-issued documents denoting her 
husband's service during World War II, none of her 
submissions consist of a document from a United States 
service department, and the NPRC has provided negative 
responses with respect to certification of any such 
qualifying service using a variety of name spellings, 
including the correct spellings and name of the appellant's 
late husband.  See 38 C.F.R. § 3.203(a).  

In view of the foregoing, the Board must find that the 
appellant's late husband did not have the type of qualifying 
service that would confer upon her basic eligibility for VA 
benefits.  Accordingly, the appeal is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for VA death benefits is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


